Case 6:20-cv-01220-WWB-LRH Document 66 Filed 12/07/20 Page 1 of 3 PageID 492




                              UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                         ORLANDO DIVISION

    JOHN DOE,

                            Plaintiff,

    v.                                                         Case No: 6:20-cv-1220-Orl-78LRH

    EMBRY-RIDDLE AERONAUTICAL
    UNIVERSITY, INC.,

                            Defendant.


                                                  ORDER
              This cause came on for consideration without oral argument on the following motion filed

    herein:

              MOTION:       MOTION TO COMPEL PRODUCTION OF
                            INVESTIGATION AND DISCIPLINARY RECORDS (Doc.
                            No. 60)

              FILED:        October 26, 2020



              THEREON it is ORDERED that the motion is DENIED without prejudice.

              Plaintiff filed this action anonymously against Defendant Embry-Riddle Aeronautical

    University, Inc. (“Defendant” or “ERAU”), where Plaintiff is a student. Doc. No. 1. The case

    stems from Defendant’s decision to impose disciplinary sanctions against Plaintiff for alleged sexual

    misconduct. Id. Plaintiff claims that Defendant’s actions during the disciplinary proceedings

    violated Title IX of the Education Amendments of 1972 (“Title IX”), 20 U.S.C. §§ 1681 et seq., and

    that Defendant breached its “Sexual Misconduct Policy.” Id.
Case 6:20-cv-01220-WWB-LRH Document 66 Filed 12/07/20 Page 2 of 3 PageID 493




           In the above-styled motion, Plaintiff seeks to compel Defendant to provide full responses to

    certain discovery requests, specifically Document Requests 11 and 17 and Interrogatory 6, each of

    which relate to complaints or reports of sexual misconduct made to ERAU and related information

    such as the complaints, investigative files, student disciplinary records, and the identities of the

    accused. Doc. No. 60; see also Doc. No. 60-1, at 2–5; Doc. No. 60-2, at 3. Defendant opposes

    the motion. Doc. No. 61.

           Upon consideration of the parties’ respective briefing, Plaintiff’s motion will be denied

    without prejudice for two central reasons. First, Defendant’s response to the motion to compel

    raises concerns that Plaintiff did not fully comply with Local Rule 3.01(g) or the Court’s Standing

    Order on Discovery (see Doc. 21 ¶ 1) prior to filing the motion to compel.                Doc. No. 61.

    Specifically, correspondence between the parties demonstrates that Plaintiff agreed to temporally

    limit the discovery requests, and that Defendant was “willing to discuss a reasonable narrowing” of

    the discovery requests. Doc. Nos. 60-5, 60-6, 60-8. However, according to Defendant, after a

    single phone call that did not result in a full resolution or constitute a complete discussion, Plaintiff

    filed the motion to compel. Doc. No. 61

           Second, Defendant’s objections to the discovery requests and its response to the motion to

    compel raise issues regarding the disclosure of materials protected under the Family Education

    Rights and Privacy Act of 1974, 20 U.S.C. § 1232g (“FERPA”). Doc. Nos. 60-3, 60-4, 61. Since

    Plaintiff filed the motion to compel, the Court has entered an Order Governing Discovery that sets

    forth the applicable procedures in this case for disclosure of documents containing FERPA-

    protected information. See Doc. No. 63. Therefore, the Court finds it prudent to require the parties

    to again meet and confer regarding the discovery requests at issue in light of that Order.




                                                      -2-
Case 6:20-cv-01220-WWB-LRH Document 66 Filed 12/07/20 Page 3 of 3 PageID 494




           For these reasons, the motion to compel (Doc. No. 60) is DENIED without prejudice to

    renewal after the parties engage in a good faith conferral—in person, via telephone, or via

    videoconference—addressing the subject discovery requests and Defendant’s objections thereto.

    Any renewed motion shall include a detailed recitation of the parties’ efforts to resolve this matter

    without further Court intervention.

           DONE and ORDERED in Orlando, Florida on December 7, 2020.




    Copies furnished to:

    Counsel of Record




                                                    -3-
